BROWN, Judge
dissenting.
I respectfully dissent from the majority's interpretation of the unemployment compensation statutes and its conclusion that Giovanoni is entitled to unemployment benefits.
"To be eligible for unemployment benefits, an individual must meet the requirements set forth in Ind.Code ch. 22-4-14-1 and must not be disqualified by any of the various exceptions provided in ch. 22-4-15-1." IN. State University v. LaFief, 888 N.E.2d 184, 186 (Ind.2008). The portions of Ind.Code § 22-4-15-1 at issue here follow:
(c) The disqualifications provided in this section shall be subject to the following modifications:
# x x % # *
(2) An individual whose unemployment is the result of medically substantiated physical disability and who is involuntarily unemployed after having made reasonable efforts to maintain the employment relationship shall not be subject to disqualification under this section for such separation.
* * * "k *# *
(d) "Discharge for just cause" as used in this section is defined to include but not be limited to:
(2) knowing violation of a reasonable and uniformly enforced rule of an employer; [or]
(3) unsatisfactory attendance, if the individual cannot show good cause for absences or tardiness;
The Board determined that Govanoni was not entitled to benefits because he violated a reasonable and uniformly enforced attendance rule of his employer. See 1.0. § 22-4-15-1(d)(2). Although Giovanoni concedes this point, the majority holds that discharges due to unsatisfactory attendance should be analyzed under Seetion (d)(8) rather than Section (d)(2). This court noted in Jeffboat that "statutory words, phrases, and punctuation should be given their plain, ordinary, and usual meaning by construing the statute as a whole" and that "[when the language used in the statute is clear and unambiguous and the intent of the legislature is unmistakable, we must adopt the meaning plainly expressed." Jeffboat, 464 N.E.2d at 379. The statute at issue "lists several disjunctive definitions of just cause, any one of which would support the discharge and denial of benefits." Beene, 528 N.E.2d at 846.
It is up to the legislature to change the wording of the statute if it determines it appropriate to clarify that Section (d)(2) does not apply to attendance issues. It would have been a simple matter for the legislature to make an exception in Section (d)(2) for a "knowing violation of a reasonable and uniformly enforced rule of an employer, except as to a rule regarding attendance issues, dealt with in (38) herein." Having failed to do so, we must apply the clear language of the statute, written in the digjunctive, under which we may analyze the issue under Section (d)(2), and we are not required to analyze it under Section (d)(8). Under Section (d)(2), Giov-anoni has conceded that he knowingly violated a reasonable and uniformly enforced attendance policy. Reply Brief at 5.
Despite Giovanoni's concession, he argues that he was not disqualified from receiving benefits because his unemployment is the result of a medically substantiated physical disability. See Ind.Code § 22-4-15-1(c)(2). In a footnote, the majority holds that "Section (c)(2) would ex*446empt Giovanoni from disqualification." Op. at 444 n. 2. However, the eighth absence, the one that resulted in his termination, was not substantiated as being caused by his medical condition. Although he clearly has a serious medical condition, I do not believe that he presented evidence of a "medically substantiated physical disability" or that he sufficiently demonstrated having made "reasonable efforts to maintain the employment relationship." 1C. § 224-15-l(c)(2). The evidence was clear that he was aware after his third warning that any subsequent absences would result in termination. A Clarian witness testified that she specifically talked to him about his absences after he received his warnings and offered to help him find another job because she was worried he was going to be terminated. He declined her help. Giovanoni's final absence was on December 16, 2007, and to explain his absence, he presented only an online weather report indicating a winter storm warning for that day as well as an invoice from Big O Tires dated January 17, 2008. None of the medical reports, pre-seription explanations, test results, billings, or explanation of benefits he submitted relate to December 16, 2007. Thus, I conclude that Giovanoni failed to demonstrate that Section (c)(2) exempted him from disqualification, and I would affirm the Board's decision that he was discharged for just cause.
For these reasons, I respectfully dissent.